PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/587,743
Filing Date: 5 May 2017
Appellant(s): Cevilo, Inc.



__________________
Cevillo, Inc.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant recites in pages 5- 6  of the appeal brief ‘It is not necessary for the specification to provide literal basis for a negative limitation to be supported by the specification. The MPEP is explicit on this point. “Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support.”’ Appellant further recites ‘MPEP 2173.05(i) also provides that, “Any negative limitation or exclusionary provision must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims,”’ and in page 8 recites ‘Appellant asserts that claim 3 as filed provides two alternative embodiments. The first is the alternative of having or not having fins, and the second of having or not having a fan. If the Board were to find that claim 3 only provides an alternative within and without both fins and a fan, Appellant would disagree, but there is more explicit support in the specification that shows that these embodiments are in the alternative independent from each other.”’ Appellant refers to paragraph [0018] of the instant specification.
While the Examiner acknowledges that paragraph [0018] of the disclosure recites “air heat exchanger 270 includes fins 272” and “an optional fan 274 blows air across the fins” providing support for embodiments with and without a fan, it is the position of the Examiner that Appellant does not disclose an embodiment without fins or optional fins. The MPEP 2173.05(i) provides “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Furthermore, the drawings filed on 5/05/2017 illustrate a heat sink 160 as simply a box in Fig. 1 and the Specification in paragraph [0015] discusses the heat sink has the ability to add or remove heat and “heat sink 160 operates to discharge any coolness from the solid-state heat pump 130.” It is the position of the Examiner that it is unclear if heat sink 160 includes fins or does not include fins; furthermore, the heat exchanger embodiment explicitly says there are fins. With respect to the embodiment in Fig. 2, the drawing illustrates a heat sink 260 comprising an air heat exchanger 270 further comprising fins 272. The Specification in paragraph [0018] recites “air heat exchanger 270 includes fins.” Furthermore, the original claims filed on 05/05/2017 do not recite a negative limitation and the specification additionally does not provide for an exclusion.  Therefore, it is the position of the Examiner that claim 21 does not recite sufficient written description for the limitation “wherein the air heat exchanger does not comprise one or more fins.  In light of the above, it is herein asserted that the Specification, as originally filed, does not adequately convey to a person of ordinary skill in the art that the Appellant was in possession of the invention at the time of filing and therefore fails to meet the requirements set forth in 35 U.S.C. 112(a). 
 (3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Y.E/Examiner, Art Unit 3794                    
                                                                                                                                                                                    Conferees:

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.